Grant, J.
Plaintiff, a New York ^corporation, sent a claim for collection against one Mrs. Cole to Mr. M. W. George, an attorney at law at Petoskey, Mich. The defendant, a# real-estate and collection agent, had an office with Mr. George. George was absent on account of sickness. Defendant wrote plaintiff that he would take the claim, put it in judgment, and levy upon real estate mortgaged for about half its value. Plaintiff sent defendant $25 to pay expenses of suit, etc. Defendant brought *527suit, obtained judgment, levied upon the lots, and bid them in in plaintiff’s name. The mortgages were foreclosed, the defendant became the purchaser at the foreclosure sale, and the title to plaintiff upon the execution sale was cut off. Plaintiff instituted this suit upon the theory that the defendant had mismanaged the business, in consequence of which its claim was lost and plaintiff damaged. The case was submitted to the jury upon a fair statement of the theory of each party and a correct statement of the law applicable thereto. Errors are assigned upon the admission of testimony and the charge of the court. We find no error in the record. The questions of law raised are familiar to the profession, and a discussion of them would be of no benefit. It is undoubtedly just to the defendant to say that, under his construction of the letters written by the plaintiff to him, no bad faith is attributable to him.
Judgment affirmed.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.